                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       4:18CR3070

       vs.
                                                        ORDER ON SENTENCING SCHEDULE
JOSEPH L. MELTON,

                       Defendant.

        Pursuant to the Local Rules of Practice (see NECrimR. 32.1(b)), and the sentencing
practices of this court more generally, and to set a schedule and a procedure for sentencing
before the sentencing judge,

       IT IS ORDERED that the following deadlines and procedures are set in this case:

1.     November 13, 2019: Counsel's respective versions of the offense(s) to the probation
       office;

2.     December 4, 2019: Financial information, restitution proposal and any chemical
       dependency/mental health evaluation to the probation office by counsel;

3.     December 18, 2019: Initial presentence report to counsel by the probation office.
       Defense counsel will insure that (a) the defendant has had an opportunity to read the
       initial PSR, or, if the defendant is not fluent in English, that an interpreter has read it to
       the defendant, and (b) the defendant has had an opportunity to voice any objections to
       defense counsel, before defense counsel submits objections to the initial PSR;

4.     December 30, 2019: Objections by counsel to the initial presentence report;

5.     January 9, 2020: Probation office's submission to the judge and counsel of initial or
       revised presentence report with changes, if any, responsive to counsels’ objections, and,
       if needed, an addendum explaining the probation officer’s position regarding any
       objections to the presentence report previously submitted by counsel;

6.     January 16, 2020:
             (a) Any proposals to the probation office for community service, community
             confinement, intermittent confinement or home detention;

               (b) Motions to the court:
                     (1) for departure under the guidelines (including, but not limited to,
                     motions by the government) ; and
                    (2) for deviation or variance from the guidelines as allowed by the
                    Supreme Court’s decision in United States v. Booker, 125 S. Ct. 738
                    (2005) or its progeny;

            (c) Counsel's filing and serving on all other parties and the probation officer a
            written statement of position respecting each of the unresolved objections to the
            presentence report, including the specific nature of each objection to the
            presentence report.

            (d) If evidence is to be offered in support of or in opposition to a motion under
            subparagraph (b) of this paragraph or in support of or in opposition to an
            objection under subparagraph (c) of this paragraph 6, it must be: by affidavit,
            letter, report or other document attached to the statement of position or by oral
            testimony at the sentencing hearing. If oral testimony is desired, a request must
            be made in the statement of position and the statement of position must reveal (1)
            the nature of the expected testimony, (2) the necessity for oral testimony, instead
            of documentary evidence, such as affidavits, (3) the identity of each proposed
            witness, and (4) the length of time anticipated for presentation of the direct
            examination of the witness or witnesses. If a request for oral or documentary
            evidence is made by one party but not by the adverse party, the adverse party
            within five working days thereafter may make a responsive request for oral or
            documentary evidence, setting out details in the same manner as required by this
            paragraph 6(d).

             (e) Motions for departure should be supported by a brief that explains why the
             departure from the guideline sentencing range is justified by normal guideline
             departure theory. Motions for deviation or variance from the guidelines as
             allowed under Booker or its progeny should be supported by a brief that explains
             why a sentence other than that called for under the guidelines is justified by a
             principle of law that is different in kind or degree from the normal principles of
             law applied under a strict application of the guidelines.

            (f) It is expected that any objection first raised in a party’s statement of position
            will be addressed at the judge’s discretion, and that no consideration will be given
            to any sentencing factor first raised after the filing of the written statement.

7.   January 23, 2020: Judge's notice to counsel of rulings, tentative findings, whether oral
     testimony is to be permitted, and how objections to tentative findings may be made; and

8.   The following procedures shall apply to objections to tentative findings:

            (a) A written objection to tentative findings is not required if no evidence will be
            offered in support of the objection to tentative findings and no new substantial
            issue of law will be raised in support of an objection to tentative findings. In
            such a case, an oral objection to the tentative findings may be made at the time of
            sentencing.
               (b) A written objection to tentative findings is required if evidence will be offered
               in support of the objection to the tentative findings or if a new substantial issue of
               law is raised in support of the objection to the tentative findings. If evidence will
               be offered in support of the written objection to the tentative findings, the written
               objection shall include a statement describing why an evidentiary hearing is
               required, what evidence will be presented, and how long such a hearing would
               take. If a new substantial issue of law is raised in support of the written objection
               to tentative findings, such an objection shall be supported by a brief. Unless the
               court orders otherwise, a written objection to the tentative findings will be
               resolved at sentencing in such manner as the court deems appropriate.

               (c) Any written objection to tentative findings shall be filed no later than five
               business days prior to the date set for sentencing. If that is not possible due to the
               lack of time between the issuance of tentative findings and the sentencing hearing,
               the written objection shall be filed as soon as possible but not later than one
               business day prior to sentencing.


9.     January 31, 2020 at 2:00 p.m.: Sentencing before Judge Gerrard in Lincoln, Courtroom
       #1.

        A probation officer must submit a sentencing recommendation to the sentencing judge no
later than seven days before the sentencing hearing. The probation officer is directed to provide
copies of any sentencing recommendation to counsel for the government and counsel for the
defendant at the time the recommendation is submitted to the sentencing judge.

       The dates in paragraphs 3 and 4 of this order may be altered by written notice to counsel
and the judge by the probation office.

       DATED this 6th day of November, 2019.

                                                      BY THE COURT:

                                                      s/ Cheryl R. Zwart
                                                      United States Magistrate Judge
